NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
BENZENA M. BROWN,
Petiti0ner,
V.
DEPARTMENT OF DEFENSE,
Respon,den,t.
2009-3191
Petition for review of the Merit Systems Protection
Board in SF0752070771-B-1.
ORDER
Benzena M. Brown submits a Fed. Cir. R. 15(c) state-
ment concerning discrimination. The court considers
whether reconsideration of the order dismissing Brown’s
petition for review is warranted.
Upon consideration thereof,
I'r ls ORDERED THAT:
(1) The court grants reconsideration of the order dis-
missing BroWn’s petition for review. The mandate is
recalled and the petition is reinstated.

BROWN V. DEFE NSE 2
(2) The Department of Defense should calculate the
due date for its brief from the date of filing of this order.
FoR THE COURT
JUN l 4 mm /s/ J an Horbaly
Date J an Horbaly
C1erk
cc: Benzena M, Brown
Patryk J. Drescher, Esq.
 »»Mtt;Yit~Ct»t»~
aim 14 ama
.|AN HORBALY
GLERK